Brooke, J.
(after stating the facts). We find no authority, and we are referred to none, justifying the course pursued in this cause.
It is well’settled that a municipality has no more right to invade or cause the invasion of private property than an individual. Rice v. City of Flint, 67 Mich. 401 (34 N. W. 719); Defer v. City of Detroit, 67 Mich. 346 (34 N. W. 680); Seaman v. City of Marshall, 116 Mich. 327 (74 N. W. 484); Ferris v. Board of Education of Detroit, 122 Mich. 315 (81 N. W. 98), and cases cited.
In the case of Wilmarth v. Woodcock, 58 Mich. 482 (25 N. W. 475), this court said:
“ The defendant claims that the bill states no case for *598equitable relief, first, because it appears by the bill that there is a dispute about the boundary; and, second, complainant has an adequate and complete remedy at law in an action of trespass or trespass upon the case, and because the - injury does not appear to be irreparable, since she states the depreciation in the market value of her homestead will be at least $500, and it is not alleged that defendant is pecuniarily irresponsible and unable to respond in damages at least to that amount. * * * The bill states a case for equitable relief. The continued invasion of complainant’s rights of property by the maintenance of the projection of the cornice over her north line, constituting a permanent injury to and depreciation of her property, addresses itself to and calls in exercise the equitable jurisdiction of the court. No remedy at law is adequate, owing to the uncertainty of the measure of damages, to afford complete compensation. In one sense it is taking from complainant her property without condemnation, and without due process of law. No person can be permitted to reach out and appropriate the property of another, and secure to himself the adverse enjoyment and use thereof, which, in a few years, will ripen into an absolute ownership by adverse possession. * * *
“ Irreparable injury, in the sense in which it is used in conferring jurisdiction upon courts of equity, does not mean that the injury complained of is incapable of being measured by a pecuniary standard.”
What does constitute “irreparable injury,” as the term is used in injunctive proceedings, has been the subject of much judicial comment and determination, which is not altogether harmonious. One definition, given in 4 Words and Phrases, p. 8772, is as follows: ‘
“ ‘ Irreparable injury,’ as used in the law of injunction, does not necessarily mean that the injury is beyond the possibility of compensation in damages, nor that it must be very great; and the fact that no actual damages can be proved, so that in an action at law the jury could award nominal damages only, often furnishes the very best reason why a court of equity should interfere in a case where a nuisance is a continuous one.”
There is abundant authority supporting this view of the law; but it is unnecessary that we should here adopt it. *599Whatever the true meaning of the term may he, we have no hesitation in determining that the actual appropriation of a strip of complainant’s land from two to three feet wide, and the casting upon her premises the entire sewage from a city of 5,000 inhabitants, are such acts as peculiarly call for the interference of a court of equity, and which, if permitted to continue unrestrained, would unquestionably result in “irreparable injury” to complainant, within any reasonable definition of that term.
Counsel for defendants contend that it was the duty of complainant to have appealed from the order of the court denying a temporary injunction. Ordinarily the granting of a temporary injunction rests in the exercise of a sound discretion by the trial judge. Such orders will not be reviewed, in the absence of an abuse of discretion.
It is urged here, as it was urs^d in the case of Rhoades v. McNamara, 135 Mich. 644 (98 N. W. 392), that complainant should be remitted to her legal remedy. We there said:
“ Defendant insists that this decree should be reversed, on the ground that the complainant, by recovering damages in a suit at law, has an adequate remedy. Defendant persisted in using this road, contrary to complainant’s will, under an unfounded claim of right. Under these circumstances, must the complainant quietly submit to this invasion of his rights, and content himself with suing for damages ? Clearly not. He has a right to have this continuing trespass stopped by an injunction. [Citing cases.] ”
See, also, F. H. Wolf Brick Co. v. Lonyo, 132 Mich. 162 (93 N. W. 251, 102 Am. St. Rep. 412); Saginaw Lumber, etc., Co. v. Giffore, 145 Mich. 287 (108 N. W. 681, 116 Am. St. Rep. 297); Detroit Mineral Bath Co. v. Brewery Co., 151 Mich. 555 (115 N. W. 717); Cullen v. Ksiaszkiewicz, 154 Mich. 627 (118 N. W. 496).
The action of the defendants, under the circumstances disclosed by this record, was clearly without warrant of law, and has resulted in placing the municipality in the *600position of having expended upwards of $50,000 upon an enterprise the use of which, as now located, can and should be enjoined at the instance of complainant. This expenditure was made, practically in its entirety, after the city had received notice of complainant’s rights, and in utter disregard thereof. Defendants proceeded advisedly, and are therefore in no position at this time to urge that it would be inequitable to grant to complainant the relief sought, because to do so would entail great loss and inconvenience upon the city.
The writ of injunction will issue as prayed; but it will not be made operative until the expiration of six months from the date of the entry of the decree of this court, in order that defendants may take such steps as seem advisable to protect the rights of the city. Complainant will recover the cost of both blurts.
Moore, C. J., and Steere, McAlvay, Stone, Ostrander, and Bird, JJ., concurred.